IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,919-02


TIMOTHY WAYNE RYAN, Relator

v.

TITUS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 15,114 IN THE 276TH JUDICIAL DISTRICT COURT
FROM TITUS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 276th Judicial District Court of Titus County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Titus County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus application; submitting a copy of a timely filed order that designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
claims asserted in the application filed by Relator are not cognizable under Tex. Code Crim. Proc.
art. 11.07, § 3; or stating that Relator has not filed an application for a writ of habeas corpus in Titus
County. This application for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response. This response shall be submitted within 30 days
of the date of this order.


Filed: February 24, 2010
Do not publish